The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      May 29, 2014

                                   No. 04-14-00132-CR

                                 Leonard Garcia LAZO,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 81st Judicial District Court, Karnes County, Texas
                           Trial Court No. 12-05-00060-CRK
                       Honorable Bert Richardson, Judge Presiding


                                     ORDER
      The Clerk’s Notification of Late Record is hereby GRANTED. The clerk’s record is
deemed filed as of May 28, 2014.


                                                 _________________________________
                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court